In re Jackson, Arthur E. Jr.;—Plaintiffs); applying for writ of certiorari and/or review, prohibition, mandamus, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 88KW-1219; Parish of Orleans, Criminal District Court, Div. “D”, No. 314-858.
Denied. We find no error in the Court of Appeal’s denial of the relator’s motion to represent himself on appeal. Before this Court will consider relator’s claim of conflict of interest, he must present that claim to the 4th Circuit, where his appeal is pending.